NOTE: This order is nonprecedential
United States Court of AppeaIs
for the F ederal Circuit
ARMOUR OF AMERICA,
Plaintiff-Appellant, '
V.
UNITED STATES,
Defen,dan,t-Appellee,
AND
ARMORWORKS, LLC,
Defen,dcmt. "
2011-5058
Appea1 from the United States C0urt of Federal
C1ai1ns in case n0. 04-CV-1731, Judge Marian B1ank
H0rn.
ON MOTION
0 R D E R
The parties move to dismiss this appeal
Up0n consideration thereof
IT ls ORDERED THAT:

A.RMOUR OF AMERICA V. US 2
(1) The motion is granted The appeal is dismissed
(2) Each side shall bear its own costs
FoR THE CoURT
 0 9  /s/ Jan H0rbaly
Date Jan Horba1y _
Clerk
cc: Mary Elizabeth Bosco, Esq.
Daniel Rabin0Witz, Esq.
s21
Issued As A l\/Iandate:  0 9 
FlL 0
w.S. comm oF EPPEALs ron
ms FEnERAL c¢Rcurr
5EP 09 2011
JANI't0RBA|.V
CI.ERK